DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2020, 1 December 2020, and 12 May 2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Lee (2016/0354757, hereinafter referred to as “Lee”), Lang et al. (US 2007/0129517, hereinafter referred to as “Lang”) and Wattebled et al. (US 2012/0001122, hereinafter referred to as “Wattebled”).
Lee teaches superabsorbent polymers comprising a crosslinked polymer obtained by polymerization and internal crosslinking of a monomer composition comprising an acrylic acid-based monomer having an acidic group and at least a portion of the acidic group neutralized and a surface crosslinking layer formed on the surface of the crosslinked polymer [0012]. The super absorbent polymer is made by a method comprising polymerizing a monomer composition an acrylic acid-based monomer having an acidic group and at least a portion of the acidic group neutralized and crosslinking in the presence of a polymerization initiator, a first crosslinking agent, a low-temperature foaming agent and a high temperature foaming agent to obtain a hydrogel polymer, which is a water-containing gel polymer; pulverizing the hydrogel polymer, drying the polymer, and surface-modifying the polymer with a second crosslinking agent. [0051-0056]. Examples of low temperature foaming agent include sodium bicarbonate, sodium carbonate, potassium carbonate, potassium bicarbonate, calcium carbonate, and calcium bicarbonate, which are inorganic foaming agents [0054] The weight ratio of low temperature to high temperature foaming agent is 50:1 to 2:1 [0056].

Lang teaches superabsorbent binder polymer compositions (Abstract). In the Examples, acrylic acid and di(ethylene glycol) methyl ether methacrylate are used to produce a monomer solution [0093]. The monomer solution is polymerized and a solution of AIBN (initiator) and ethanol are added [0093-0098]. The acrylic acid is partially neutralized [0093].
Lang fails to disclose that the compositions used to produce the superabsorbent binder comprise an encapsulated foaming agent and an inorganic foaming agent having an average particle diameter of 1 nm to 100 nm.
Wattebled teaches superabsorbent polymers formed from a water-absorbing polymer structure which contains partially neutralized, crosslinked acrylic acid [0016]. The superabsorbent is made using a blowing agent such as Expancel®, which is an encapsulated blowing agent [0086]. A monomer solution is used to produce the water- absorbing polymer structure. The monomer solution may contain a crosslinking agent, a water soluble polymer, and an initiator [0125].
Wattebled fails to disclose that the monomer composition includes a comonomer including poly(ethylene glycol) methyl ether (meth)acrylate. Wattebled fails to disclose that the monomer mixture includes an inorganic foaming agent having a particle diameter of 1 nm to 100 nm.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims to be anticipated or obvious to a person having ordinary skill in the art,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767